—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of promoting prison contraband in the first degree (Penal Law § 205.25 [2]). The evidence is legally sufficient to support the conviction (see, People v Bleakley, 69 NY2d 490, 495). Defendant contends that he never received a Spanish copy of the inmate rules. The inmate records coordinator, however, testified that defendant received an inmate rule book containing a written prohibition and description of contraband and that defendant had the option of receiving the Spanish version of the book. In addition, defendant admitted that he knew that it was against the rules to have a weapon. Contrary to defendant’s contention, County Court gave defendant the opportunity to controvert the allegations in the second felony offender statement prior to sentencing him as a second felony offender (see, CPL 400.21 [3]). Finally, the sentence of imprisonment and fine of $5,000 is legal (see, Penal Law § 80.00 [i] [a]) and is neither unduly harsh nor severe. (Appeal from Judgment of Cayuga County Court, Contiguglia, J. — Promoting Prison Contraband, 1st Degree.) Present — Hayes, J. P., Hurlbutt, Balio and Lawton, JJ.